



COURT OF APPEAL FOR ONTARIO

CITATION: David J. Gillespie Professional
    Corporation v. Frank Cowan Company Limited, 2013 ONCA 199

DATE: 20130402

DOCKET: C56013

Sharpe, MacFarland and Pepall JJ.A.

BETWEEN

David J. Gillespie Professional Corporation

Applicant (Appellant)

and

Frank Cowan Company Limited, Abraham Top, and
    United Foster Parents of Canada Corporation c.o.b. as The Legal Defence Fund

Respondents (Respondents in Appeal)

Kenneth J. Peacocke, for the appellant

Sheila Handler, for the respondent, Frank Cowan,

Heather Mitchell, for the respondent, United Foster
    Parents of Canada Corp.

Heard and released orally: March 26, 2013

On appeal from the judgment of Justice M. Edwards of the Superior
    Court of Justice, dated March 27, 2013.

ENDORSEMENT

[1]

The motion judge found that David and Heather Lyons were not covered
    under the renewal policies from 2009 through 2011, because both had been
    terminated from their employment as foster parents in October 2008, and
    accordingly after that date no longer fell within the policy definition of
    insured. Accordingly he concluded the maximum coverage available to them was
    $500,000.

[2]

The sole issue before us is whether his finding that the Lyons no longer
    met the definition of insured under the subsequent renewals of the policy was
    correct.  We are of the view that this conclusion is correct.  Not only were
    neither of the Lyons foster parents any longer, no proceedings were commenced
    against them after the effective date of those policies as is required by the
    language of the policy.

[3]

The policy is a claims made policy. By definition it provides coverage
    for claims made during the currency of the policy. To trigger coverage a
    proceeding against an insured must commence after the effective date of the
    policy and must arise directly out of the performance of his or her duties.

[4]

On the facts of this case, the Lyons can meet neither of these
    requirements under the policies subsequently issued.

[5]

The appeal is dismissed.

[6]

Costs to the respondent, Frank Cowan, fixed at $14,938.76 inclusive of
    disbursements and applicable taxes. No costs to the United Foster Parents of
    Canada Corporation, as they did not file any material or otherwise participate
    in this appeal.

Robert J. Sharpe J.A.

J.
    MacFarland J.A.

S. E. Pepall J.A.


